Citation Nr: 0121216	
Decision Date: 08/21/01    Archive Date: 08/27/01

DOCKET NO.  99-23 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for fatigue, memory 
loss, sleep problems, isolationism, irritability, lack of 
concentration, depression, sexual dysfunction, lumps in 
different parts of the body, and skin lesions as chronic 
disabilities resulting from an undiagnosed illness; to 
include the issue of whether a timely substantive appeal was 
filed to a rating action of July 1998.

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from June 1960 to June 1963 
and from December 27, 1990 to May 4, 1991.  He additionally 
had a period of 12 years, 9 months, and 21 days of unverified 
service in the reserves.  The veteran's service records show 
that he served in Southwest Asia from February 1, 1991 to 
April 15, 1991 and received the Southwest Asia Service Medal 
with two Bronze Service Stars and the Kuwait Liberation 
Medal.  

The veteran filed a claim in April 1997 for service 
connection for Gulf War Syndrome.  This appeal arises from 
the July 1998 rating decision from the Huntington, West 
Virginia Regional Office (RO) that denied the veteran's claim 
for service connection for fatigue, memory loss, sleep 
problems, isolationism, irritability, lack of concentration, 
depression, sexual dysfunction, lumps in different parts of 
the body, and skin lesions as chronic disabilities resulting 
from an undiagnosed illness. 

Additionally, in April 1998, the veteran filed a claim for 
service connection for PTSD.  This appeal additionally arises 
from the December 1999 rating decision from the Huntington, 
West Virginia RO that denied service connection for PTSD.  

In writing in November 2000, the veteran canceled his 
previous requests for a Board hearing.

The issue of service connection for PTSD will be addressed in 
the Remand section of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for equitable disposition 
of the appeal has been obtained by the RO.

2.  By a rating action dated in July 1998, the RO denied 
service connection for fatigue, memory loss, sleep problems, 
isolationism, irritability, lack of concentration, 
depression, sexual dysfunction, lumps in different parts of 
the body, and skin lesions as chronic disabilities resulting 
from an undiagnosed illness; the RO notified the veteran by 
letter dated August 12, 1998.

3.  The veteran's Notice of Disagreement with respect to the 
August 1998 decision was received on July 16, 1999.

4.  A Statement of the Case which included the issues of 
entitlement to service connection for fatigue, memory loss, 
sleep problems, isolationism, irritability, lack of 
concentration, depression, sexual dysfunction, lumps in 
different parts of the body, and skin lesions as chronic 
disabilities resulting from an undiagnosed illness and 
included a recitation of the veteran's procedural rights was 
prepared and sent to the veteran's address of record on 
September 15, 1999.  

5.  The veteran did not file a substantive appeal within the 
applicable time period or request an extension of the time 
for filing a substantive appeal to the July 1998 rating 
decision as to the issue of service connection for fatigue, 
memory loss, sleep problems, isolationism, irritability, lack 
of concentration, depression, sexual dysfunction, lumps in 
different parts of the body, and skin lesions as chronic 
disabilities resulting from an undiagnosed illness


CONCLUSION OF LAW

The veteran did not timely perfect an appeal to the July 1998 
rating decision regarding the issue of entitlement to service 
connection for fatigue, memory loss, sleep problems, 
isolationism, irritability, lack of concentration, 
depression, sexual dysfunction, lumps in different parts of 
the body, and skin lesions as chronic disabilities resulting 
from an undiagnosed illness and the Board has no jurisdiction 
to consider this claim.  38 U.S.C.A. §§ 5107, 7105 (West 
1991), 38 U.S.C.A. § 5103A (West Supp. 2001); 38 C.F.R. §§ 
20.200, 20.202, 20.300, 20.302, 20.303 (2000).

 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A major change in the law was effectuated during the pendency 
of this appeal, when on November 9, 2000, the President of 
the United States signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminated the 
concept of a well-grounded claim, redefined and expanded the 
obligations of VA with respect to the duty to assist, and 
superseded the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(b), 114 
Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Under the VCAA, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim.  Here, the veteran was fully informed of the time 
limits for submitting a substantive appeal by various letters 
to him during the pendency of his claim and in a recent 
letter to him concerning the timeliness issue.  In addition, 
this is a case in which the laws and regulations, as opposed 
to the facts, govern its disposition.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).  As well, VA has a duty under the VCAA 
to assist the veteran in obtaining evidence necessary to 
substantiate his claim, but in this instance all evidence 
needed to adjudicate the matter presented is now of record.  
As discussed below, contacting the Vet Center to determine if 
the veteran submitted a substantive appeal at that facility 
would serve no useful purpose.  Based on the foregoing, no 
prejudice to the veteran is shown to result in the 

Board's adjudication of the merits of the issue regarding 
timeliness.  See Bernard v. Brown, 4 Vet. App. 384 (1994).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. at 430 (remands 
which would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  VA has satisfied its duties to notify and to 
assist the veteran and, as such, further development 
requiring expenditure of VA resources is not warranted.  

Under the pertinent statutes and regulations, "[a]ppellate 
review will be initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished as prescribed in this section."  38 
U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. § 20.200 (2000).  
Ordinarily, the notice of disagreement must be filed within 
one year from the date of mailing of the notice of the result 
of the initial review or determination.  38 U.S.C.A. § 
7105(b)(1) (West 1991); 38 C.F.R. § 20.302(a) (2000).

Thereafter, a statement of the case is to be prepared unless 
the benefit being sought is granted in full.  38 U.S.C.A. § 
7105(d)(1) (West 1991).  A claimant must file the substantive 
appeal within 60 days from the date the statement of the case 
is mailed or within the remainder of the one-year time period 
from the date of mailing of notice of the initial 
determination being appealed, whichever ends later.  38 
U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. § 20.302(b) 
(2000).  

It is noted that, 

An extension of the 60 day-period for 
filing a Substantive Appeal, or the 60-
day period for responding to a 
Supplemental Statement of the Case when 
such a response is required, may be 
granted for good cause.  A request for 
such an extension must be in writing and 
must be made prior to expiration of the 
time limit for filing the Substantive 
Appeal or the response to the 
Supplemental Statement of the Case.  The 
request for extension must be filed with 
the Department of Veterans Affairs office 
from which the claimant received notice 
of the determination being appealed, 
unless notice has been received that the 
applicable records have been transferred 
to another Department of Veterans Affairs 
office.  A denial of a request for 
extension may be appealed to the Board.

38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.303 (2000).  

In determining the computation of the time limit for filing a 
substantive appeal, the following regulation applies:

20.305 Rule 305. Computation of time 
limit for filing.

(a) Acceptance of postmark date.  When 
these Rules require that any written 
document be filed within a specified 
period of time, a response postmarked 
prior to expiration of the applicable 
time limit will be accepted as having 
been timely filed.  In the event that the 
postmark is not of record, the postmark 
date will be presumed to be five days 
prior to the date of receipt of the 
document by the Department of Veterans 
Affairs.  In calculating this 5-day 
period, Saturdays, Sundays and legal 
holidays will be excluded.
(b) Computation of time limit.  In 
computing the time limit for filing a 
written document, the first day of the 
specified period will be excluded and the 
last day included.  Where the time limit 
would expire on a Saturday, Sunday, or 
legal holiday, the next succeeding 
workday will be included in the 
computation.

(Authority: 38 U.S.C. 7105)

38 C.F.R. § 20.305 (2000).

VA regulations require that this substantive appeal consist 
of either a VA Form 1-9 or correspondence containing the 
necessary information.  38 C.F.R. § 20.202 (2000).  If the 
claimant fails to file a substantive appeal in a timely 
manner, and fails to timely request an extension of time, the 
claimant is statutorily barred from appealing the RO 
decision.  Roy v. Brown, 5 Vet. App. 554 (1993).  See also YT 
v. Brown, 9 Vet. App. 195 (1996).

In this case, the RO notified the veteran of the July 1998 
rating decision that denied entitlement to service connection 
for fatigue, memory loss, sleep problems, isolationism, 
irritability, lack of concentration, depression, sexual 
dysfunction, lumps in different parts of the body, and skin 
lesions as chronic disabilities resulting from an undiagnosed 
illness by means of a letter dated on August 12, 1998. 

The Notice of Disagreement was received on July 16, 1999, 
which is within the one-year period in which a Notice of 
Disagreement may be filed and, therefore, it was timely.  
38 C.F.R. § 20.305.  Thereafter, the veteran was required to 
file a timely substantive appeal within 60 days from the 
issuance of the statement of the case or within any remainder 
of the one-year time period from the date of mailing of 
notice of the initial rating action being appealed, whichever 
ends later, pursuant to 38 C.F.R. § 20.302(b).

The Notice of Disagreement and Substantive Appeal must be 
filed with the Department of Veterans Affairs office from 
which the claimant received notice of the determination being 
appealed unless notice has been received that the applicable 
Department of Veterans Affairs records have been transferred 
to another Department of Veterans Affairs office.  Thus, the 
Notice of Disagreement or Substantive Appeal must be filed 
with the Department of Veterans Affairs office which has 
assumed jurisdiction over the applicable records.  
38 U.S.C.A. § 7105 (b)(1) (West 1991); 38 C.F.R. § 20.300 
(2000).

A substantive appeal as to the issues of entitlement to 
service connection for fatigue, memory loss, sleep problems, 
isolationism, irritability, lack of concentration, 
depression, sexual dysfunction, lumps in different parts of 
the body, and skin lesions as chronic disabilities resulting 
from an undiagnosed illness was received by the Huntington, 
West Virginia RO on November 23, 1999.  In computing the time 
limit for filing a written document, the first day of the 
specified period will be excluded and the last day included.  
Thus, it is seen that the appellant did not file a timely 
substantive appeal from the August 12, 1998 notification, 
even considering the permissible five day period prior to the 
date of receipt of the substantive appeal.  

In this case, the veteran was notified and provided the 
opportunity to present argument as to the issue of whether a 
timely substantive appeal had been filed.  In this regard, 
the veteran contended that on November 3, 1999, within the 
time limit, he filed the substantive appeal at the Morgantown 
Vet Center.  However, as stated above, the substantive appeal 
is to filed with the Department of Veterans Affairs office 
from which the claimant received notice of the determination 
being appealed, which in this case would be the Huntington, 
West Virginia RO.  See 38 C.F.R. § 20.300 (2000).  Therefore, 
the date the substantive appeal was received by the 
Huntington, West Virginia RO is the controlling date.  

The record does not reflect the submission of a timely 
request from the veteran for an extension of time, in 
accordance with 38 C.F.R. § 20.303, within which to submit a 
substantive appeal.  In the absence of receipt of a timely 
substantive appeal pertaining to the RO's July 1998 denial of 
service connection for fatigue, memory loss, sleep problems, 
isolationism, irritability, lack of concentration, 
depression, sexual dysfunction, lumps in different parts of 
the body, and skin lesions as chronic disabilities resulting 
from an undiagnosed illness, the Board is without 
jurisdiction to entertain an appeal of said decision.  See 
Roy v. Brown, 5 Vet. App. 554 (1993).  Accordingly, the claim 
concerning entitlement to service connection for fatigue, 
memory loss, sleep problems, isolationism, irritability, lack 
of concentration, depression, sexual dysfunction, lumps in 
different parts of the body, and skin lesions as chronic 
disabilities resulting from an undiagnosed illness based on 
the rating action of July 1998 is dismissed.  38 U.S.C.A. § 
7105; 38 C.F.R. § 20.302.  The veteran, however, is advised 
that he may request the RO to reopen his claim at any time 
should new and material evidence become available.


ORDER

The veteran having failed to perfect an appeal to the rating 
action of December 1997, the claim for entitlement to a 
service connection for fatigue, memory loss, sleep problems, 
isolationism, irritability, lack of concentration, 
depression, sexual dysfunction, lumps in different parts of 
the body, and skin lesions as chronic disabilities resulting 
from an undiagnosed illness is dismissed.


REMAND

A Remand is required for compliance with the duty-to-assist 
provisions contained in the new law discussed above.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, (2000) (codified at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107 (West Supp. 2001).  Such 
development should include the retrieval of Vet Center 
records to determine if there is a diagnosis of PTSD and also 
notification to the veteran that a diagnosis of PTSD is 
necessary to establish his claim.  If a diagnosis of PTSD is 
obtained, the securing of service personnel records and the 
verification of the veteran's reported stressor should be 
accomplished.  If the additional evidence includes a 
diagnosis of PTSD and if the presence of a stressor is 
verified, obtaining further medical input with respect to the 
relationship between the verified stressor and any PTSD is 
also advisable.

Thereafter, the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR) should be contacted in order to 
verify the veteran's alleged stressor.  If an alleged 
stressor is verified, the veteran should then be afforded a 
VA psychiatric examination to confirm whether a verified 
stressor is the cause of any current PTSD.

Accordingly, on the basis of the foregoing, this matter is 
REMANDED to the RO for the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the VCAA 
are completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

2.  The RO should obtain the Vet Center 
records referred to by the veteran and 
associate them with the claims folder.

3.  If the Vet Center records or medical 
evidence submitted by the veteran contain 
a diagnosis of PTSD, the RO should obtain 
a copy of the veteran's service personnel 
records.  Once obtained, such records 
must be made a part of the claims folder.

4.  In addition, the veteran should be 
contacted for the specific purpose of 
determining if any other VA and non-VA 
medical professionals or institutions 
have evaluated and/or treated him for 
PTSD since his discharge from military 
service.  The approximate dates of any 
such evaluation or treatment should be 
provided, to the extent possible.

Thereafter, the RO should, after 
obtaining proper authorization, obtain a 
complete set of treatment records from 
those medical professionals or 
institutions referenced in connection 
with the aforementioned request.  Such 
records, once obtained, must then be 
added to the claims folder.

5.  The RO should request from the 
veteran a comprehensive written statement 
containing as much detail as possible 
regarding the stressor(s) to which he 
alleges he was exposed in service, which 
led to his PTSD.  The date of any 
incident, the individuals involved, the 
unit to which assigned at the time, the 
place of the incident, etc. should be 
indicated.  Specific details of the 
claimed stressful events during service 
should be provided.  The veteran must be 
advised that this information is 
necessary to obtain supportive evidence 
of his claimed stressors, and that he 
must be as specific as possible because 
without such details adequate research 
for verifying information cannot be 
conducted.  He must also be advised to 
obtain and submit any verifying data from 
individuals who might have knowledge of 
the in-service stressors which the 
veteran claims led to the onset of his 
PTSD, such as statements from fellow 
servicemen.  

6.  If the veteran submits medical 
evidence of a diagnosis of PTSD, the RO 
should prepare a summary of all the 
claimed stressors, with as much detail as 
possible.  This summary, along with a 
copy of the veteran's Department of 
Defense Form 214 and his service 
personnel records and all associated 
documents should then be sent to the 
USASCRUR for verification.

7.  If the veteran submits medical 
evidence of a diagnosis of PTSD and if 
any stressor is verified, the veteran 
should be afforded a VA psychiatric 
examination.  In connection therewith, 
the RO should prepare a report detailing 
the nature of any in-service stressful 
event(s) verified by the USASCRUR.  The 
RO must also determine separately whether 
the veteran engaged in combat with the 
enemy.  The report(s) relating to the 
foregoing should then to be added to the 
claims file.  

The veteran's claims folder in its 
entirety is then to be furnished to the 
examiner prior to any evaluation of the 
veteran for use in the study of this 
case.  Such examination is to include a 
review of the veteran's history and 
current complaints, as well as a 
comprehensive mental status evaluation.  
Any indicated diagnostic studies, 
including psychological testing and PTSD 
sub-scales, must also be accomplished if 
deemed warranted by the examiner.  All 
established psychiatric diagnoses are 
then to be fully set forth. 

It is requested that the psychiatric 
examiner offer a professional opinion, 
with full supporting rationale, as to the 
following:  

Whether the veteran has PTSD 
meeting the criteria of the 
American Psychiatric 
Association's Diagnostic and 
Statistical Manual of Mental 
Disorders (4th ed. 1994), and, 
if so, whether it is at least 
as likely as not that the 
veteran's PTSD is the result of 
any in-service event?  

Use by the examiner of the 
italicized standard of proof in 
formulating a response is 
requested.  

8.  Following the completion of the 
foregoing actions, the RO should review 
any examination report which may be 
generated as a result of this Remand.  If 
the report is not in complete compliance 
with the instructions provided above, 
appropriate action should be taken to 
return such examination for any and all 
needed action.  

9.  The RO should readjudicate the 
veteran's claim of entitlement to service 
connection for PTSD on the basis of all 
the evidence on file and all governing 
legal authority, including the VCAA; 
38 C.F.R. § 3.304(f) as amended March 7, 
1997, see 64 Fed. Reg. 32807 (1999) and 
all pertinent case law.  

10.  If the benefit sought on appeal is 
not granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The purpose of this remand is to obtain additional 
evidentiary and procedural development.  No inference should 
be drawn regarding the final disposition of the claims in 
question as a result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, these claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2001) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.  



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 



